                      Case 7:20-cv-10234-PMH Document 5 Filed 12/07/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District
                                                 __________ Districtofof
                                                                       New  York
                                                                         __________

                         ARCPE I LLC                               )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                v.
                                                                   )
                                                                   )
                                                                           Civil Action No.       20cv10234
                  MTGLQ INVESTORS LP                               )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MTGLQ INVESTORS LP
                                       200 West Street
                                       New York, New York 10282




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Hasbani & Light P.C.
                                       450 7th Ave. Suite 1408
                                       New York, N.Y. 10123




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:    December 7, 2020                                                               /S/ S. James
                                                                                        Signature of Clerk or Deputy Clerk
